Citation Nr: 1500471	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  10-07 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date prior to May 31, 2007, for an original award of service connection for diabetes mellitus with peripheral neuropathy of the lower extremities. 

2.  Entitlement to an effective date prior to May 31, 2007, for an original award of service connection for prostate cancer with erectile dysfunction and incontinence.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The Veteran had verified active service as an officer and aviator in the United States Army from July 1966 to April 1972, and thereafter from June 1983 to December 1990.  His military records reflect that he served in the Republic of Vietnam and that his military decorations include the Army Aviation Badge, the Bronze Star Medal, and multiple awards of the Air Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia, which, inter alia, awarded the Veteran service connection for diabetes mellitus with peripheral neuropathy of the lower extremities and prostate cancer with erectile dysfunction and incontinence, effective May 31, 2007.  The Veteran appeals the effective date assigned for the award of service connection to these disabilities.  

The Veteran, accompanied by his representative, appeared at the RO to submit oral testimony and arguments in support of his appeal at an October 2014 hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A transcript of this hearing has been associated with the record for the Board's review and consideration.  

FINDINGS OF FACT

1.  The Veteran filed a formal claim for VA compensation for diabetes mellitus and prostate cancer, which was received by VA on May 31, 2007.

2.  There is not clear evidence of any communication received by VA from the Veteran, or any authorized representative of the Veteran, which constitutes a claim for diabetes mellitus prior to May 31, 2007.
3.  There is not clear evidence of any communication received by VA from the Veteran, or any authorized representative of the Veteran, which constitutes a claim for prostate cancer prior to May 31, 2007.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date prior to May 31, 2007, for the grant of service connection for diabetes mellitus with peripheral neuropathy of the lower extremities have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

2.  The criteria for the assignment of an effective date prior to May 31, 2007, for the grant of service connection for prostate cancer with erectile dysfunction and incontinence have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA).

As provided by the VCAA, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2014).  The current appeal arises from the Veteran's disagreement with the effective date assigned following VA original grant of service connection for Type II diabetes mellitus and prostate cancer, per the Atlanta, Georgia VA Regional Office's rating decision of October 2007.  These claims, as they arose in their initial context, has been substantiated and fully granted.  Therefore, additional VCAA notice concerning a "downstream" issue such as the effective date assigned for this original award of service connection is not required because the initial intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).
The VA's Office of The General Counsel has also held that no additional VCAA notice is required in this circumstance for such a downstream issue, and that a decision of the United States Court of Appeals for Veterans' Claims (Court) suggesting otherwise is not binding precedent.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The Board is bound by the General Counsel 's opinion, as the Chief Legal Officer of the Department.  38 U.S.C.A. § 7104(c) (West 2014).  Instead of issuing an additional VCAA notice letter in this situation concerning the downstream earlier effective date claim, the provisions of 38 U.S.C.A. § 7105(d) (2014) require VA to instead issue a Statement of the Case (SOC) if the disagreement is not resolved.  Additionally, since the RO issued a statement of the case (SOC) in February 2010 addressing the downstream effective date claim, which included citations to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning an effective date earlier than May 31, 2007, no further notice is required.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008); Huston v. Principi, 17 Vet. App. 195 (2003).

At the October 2014 hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the October 2014 hearing, the undersigned VLJ noted the issues on appeal.  See BVA Hearing Transcript at 2.  The Veteran's contentions regarding his earlier effective date claims were addressed.  The issues were "explained . . . in terms of the scope of the claim for benefits," and "the outstanding issues material to substantiating the claim" were fully explained.  Bryant, 23 Vet. App. at 497.  No outstanding evidence has been identified.  Consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014), and the Board may proceed to adjudicate the appeal based on the current record.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). In this case, VA obtained the Veteran's available service treatment records, service personnel records, and all of the identified post-service records and thus complied with its duty to assist.  The Veteran and his representative have not otherwise indicated that there was any outstanding evidence that needed to be obtained. 

Thus, the Board finds that VA has fully satisfied its duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.


Entitlement to an effective date prior to May 31, 2007, for an original award of service connection for diabetes mellitus with peripheral neuropathy of the lower extremities and prostate cancer with erectile dysfunction and incontinence.

The effective date for the grant of service connection for disability compensation will be the day following separation from active service or the date entitlement arose, if the claim is received within 1 year after separation from service.  Otherwise, the effective date will be the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2014).
The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2014).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014); see also Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2014).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157 (2014).

Evidence from a private physician/layman will be accepted as an informal claim for increased benefits, effective from the date received by VA.  38 C.F.R. § 3.157(b)(2) (2014). Medical records cannot constitute an initial claim for service connection. There must be some intent by the claimant to apply for the benefit. Criswell v. Nicholson, 20 Vet. App. 501 (2006); Brannon v. West, 12 Vet. App. 32, 35 (1998).  
Here, the Veteran's claims file shows that on May 31, 2007, the Atlanta VA Regional Office received his original claim for service connection for Type II diabetes mellitus and prostate cancer.  Accompanying the Veteran's application for VA benefits were submitted copies of private medical records, dated 2004 - 2006, indicating that the Veteran was first diagnosed with diabetes mellitus in approximately 2003, and also showing that he was first diagnosed with prostate cancer in October 2004.  The Board notes that there is no evidence in the Veteran's claims file indicating that he submitted an application for VA compensation benefits for these chronic diseases any earlier than May 31, 2007.  

In the October 2007 rating action on appeal, VA determined that the Veteran's military personnel records confirmed that he had "foot-on-land" service within the territorial boundaries of the Republic of Vietnam, such that he is presumed to have been exposed to tactical chemical herbicides (colloquially known as "Agent Orange") during active duty.  See 38 C.F.R. § 3.307(a)(6)(iii) (2014).  As his clinically confirmed diagnoses of Type II diabetes mellitus and prostate cancer were diseases recognized in the applicable VA regulation 38 C.F.R. § 3.309(e) (2014) as being presumptively associated with Vietnam War Era Agent Orange exposure, VA awarded him service connection for these diseases, effective May 31, 2007 (i.e., the date of VA's receipt of his original claim for service connection for these chronic  disabling medical conditions).  

In his written statements in support of his claim, and in his hearing testimony before the Board in October 2014, the Veteran reported that he was entitled to Combat Related Special Compensation (CRSC) for prostate cancer and diabetes under a benefits program signed into law by a 2003 act of Congress, which required that he first apply for VA service connection for these diseases as the effective date of his CRSC award was predicated on the effective date assigned by VA for its service connection award.  The Veteran acknowledged that he did not submit his claim for service connection for diabetes and prostate cancer to VA any earlier than May 31, 2007.  He stated, however, that he would have filed his claim for VA compensation benefits for these chronic diseases much earlier had his service branch (the United States Army) not been so remiss in what he felt was its obligation to fully notify him, personally and in a timely manner, that diabetes and prostate cancer were diseases presumptively related to Agent Orange exposure for veterans such as himself who had served in Vietnam.  Accordingly, to correct the U.S. Army's lapse in failing to notify the Veteran of his eligibility for compensation benefits for his Agent Orange-related prostate cancer and diabetes, and to redress the Veteran for the lost monetary benefits from the CSRC program that he believed he would have received had the U.S. Army given him proper notice that would have induced him to file a VA compensation claim much earlier than May 31, 2007, he requested the undersigned VLJ, in the interests of fairness and equity, to make a special precedent and waive the regulations governing effective dates for awards of VA compensation for his individual case and allow an earlier effective date of November 2004 for his award of service connection for diabetes and prostate cancer, thereby permitting the CRSC program to utilize the same effective date for its award.  

As discussed above, the evidence of record does not include any correspondence from the Veteran, dated prior to May 31, 2007, that could be interpreted as a claim, formal or otherwise, for service connection for diabetes and prostate cancer.  Thus, there is no basis to grant an effective date earlier than that currently assigned for the Veteran's diabetes mellitus with peripheral neuropathy of the lower extremities and prostate cancer with erectile dysfunction and incontinence.

The legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Under the circumstances in this case, the appropriate effective date for the award of service connection for diabetes mellitus and prostate cancer is May 31, 2007, the earliest date allowable for service connection based on the facts of this case and VA regulations.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.400, 3.114 (2014).  As there is no legal basis for assignment of any earlier effective date, the claim for an earlier effective date for the award of service connection in this case must be denied as being without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

To the extent that the Veteran contends that his service branch, the U.S. Army, failed to provide him with information regarding his eligibility for compensation benefits for diabetes and prostate cancer due to Agent Orange exposure, and that he should therefore be allowed an earlier effective date for his grant of service-connected disability benefits, based on the assumption that he would have filed his service connection claim with VA much earlier than May 31, 2007 had the U.S. Army provided him with such notice, the Board finds that the assertions advanced by the Veteran do not provide a basis for the benefit sought.  While it is unfortunate that the Veteran may not have learned about possible disability compensation benefits provided by the United States Government (including the CRSC program and VA) to which he might have been entitled prior to May 31, 2007, every claimant for VA benefits is charged with knowledge of the laws and regulations governing VA benefits, and it is incumbent upon the claimant to file a claim for the benefits he seeks.  The Court, citing to an opinion from the United States Supreme Court, has held that everyone dealing with the U.S. Government is charged with knowledge of Federal statute and agency regulations.  See Morris v. Derwinski, 1 Vet. App. 260 (1991). Furthermore, VA, for its own part, is under no legal obligation to individually notify every potential claimant of his or her possible entitlement to VA benefits.  Lyman v. Brown, 5 Vet. App. 194 (1993); Hill v. Derwinski, 2 Vet. App. 451 (1991).  The Veteran's argument itself also does not provide a basis for allowance of the claim.  Indeed, he has not cited and the Board cannot identify any statutory or regulatory authority that would permit the Board to award earlier effective dates on this basis.  In other words, even if everything the Veteran asserts is true regarding a lapse on part of the U.S. Army in failing to provide him with obligatory notice of his eligibility to Agent Orange disability compensation, the current law and regulations, as they apply to claims for VA compensation, do not permit the award of earlier effective dates on these facts.  Further, no statute, regulation or binding court precedent allows for "equitable tolling" of a period for filing an initial claim for VA benefits.  See Hunt v. Nicholson, 20 Vet. App. 319 (2006).  

While acknowledging the Veteran's request that the VLJ adjudicating his appeal waive the application of the laws and regulations governing the assignment of effective dates of VA compensation benefits in his individual case in the interests of fairness and equity, the VLJ does not have the authority to grant the Veteran's request.  The Board is bound by the law that applies to this case and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board has decided this case based on its application of this law to the pertinent facts. See Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) [noting that the Court must interpret the law as it exists, and cannot extend benefits out of sympathy for a particular claimant].  

Accordingly, in view of the foregoing discussion, the Veteran's appeal for an effective date prior to May 31, 2007, for his awards of service connection for diabetes mellitus with peripheral neuropathy of the lower extremities and prostate cancer with erectile dysfunction and incontinence must be denied.  At this juncture, the Board wishes to recognize and acknowledge the dedicated and meritorious service of the Veteran, who served on two separate periods of active duty (including in a combat zone) as a decorated officer and aviator in the United States Army.  The Board emphatically assures the Veteran that the denial of his appeal is based solely on the objective application of the law to the individual facts of his case and is in no way intended to denigrate his devoted military service in the defense of his country.  


ORDER

An effective date prior to May 31, 2007, for an original award of service connection for diabetes mellitus with peripheral neuropathy of the lower extremities is denied. 

An effective date prior to May 31, 2007, for an original award of service connection for prostate cancer with erectile dysfunction and incontinence is denied.


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


